
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


AMENDMENT LETTER NO.2 TO TRADE MARK LICENCE BETWEEN
VIRGIN ENTERPRISES LIMITED AND VIRGIN MEDIA LIMITED


Virgin Media Limited
160 Great Portland Street
London W1W 5QA

Date: 1st October 2007

Dear Sirs

        Trade Mark Licence between Virgin Enterprises Limited ("VEL") and Virgin
Media Limited (formerly NTL Group Limited)("Virgin Media" or the "Licensee")
dated 3 April 2006 (as amended by Amendment Letter 1 (as defined below)) (the
"Virgin Media Licence")

        Whereas:

(A)The parties entered into the Virgin Media Licence granting permission to use
the Marks (as defined in the Virgin Media Licence) as stated therein;

(B)The parties wish to extend the aforementioned grant to the Licensee and
members of the Virgin Media Group to use the name "Virgin 1" in connection with
a TV Programme Service and certain related activities and services on the terms
as set out in this letter of agreement ("Amendment Letter 2"); and

(C)By entering into this Amendment Letter 2, VEL and Virgin Media wish to amend
the Virgin Media Licence to reflect the above, save that any changes or
amendments made herein are not designed or intended to limit or restrict the
rights already granted in the Virgin Media Licence.

        In consideration of the additional royalties payable to VEL under the
Virgin Media Licence (as amended in accordance with the terms of this Amendment
Letter 2), VEL and the Licensee agree to amend the Virgin Media Licence, with
effect from 1 October 2007, as follows:

1.     Definitions

1.1Capitalised words and phrases not defined in this Amendment Letter 2 shall
have the same meaning as under the Virgin Media Licence.

1.2Further, the following definitions shall have the following meaning:

"Amendment Letter 1" means the letter of agreement between the parties dated 8th
February 2007 relating, inter alia, to use of the name Virgin Media Television
in relation to TV Management Services;

"BARB" means the Broadcasters Audience Research Bureau or any successor body
thereto from time to time;

"General Entertainment Channel" means a TV Programme Service consisting of
programming predominantly of a general entertainment nature and of appeal to a
wide audience. For the avoidance of doubt, such TV Programme Service may consist
of a variety of programmes including drama, comedy, factual programming, news,
sport, etc. but shall not consist of programming predominantly of only one
specialist genre;

"Virgin 1 Revenues" means the amount of:

(i)advertising revenue; and

1

--------------------------------------------------------------------------------



(ii)if any, revenue from sale of the Virgin 1 Channel to other carriers,

in each case, accrued in respect of the Virgin 1 Channel which is included in
Licensed Content Revenues;

"Virgin 1 Channel" means the General Entertainment Channel named "Virgin 1" (or
such other name comprising of the name "Virgin" as may be agreed between the
parties pursuant to clause 2.3 below from time to time); and

        "Virgin 1 Logo" means the "Virgin 1" logo for the Virgin 1 Channel as
set out at Appendix 1.

2.     Rights relating to the Virgin 1 Channel

2.1VEL hereby grants to the Licensee and to all members of the Virgin Media
Group for the Term the right, subject to the terms of the Virgin Media Licence
(as amended in accordance with the terms of this Amendment Letter 2) to use the
Marks in the form of the name "Virgin 1" and the "Virgin 1 Logo" (or such other
name as may be agreed between the parties pursuant to clause 2.3 from time to
time) as follows:

(a)on an exclusive basis in the Territory, in relation to:

(i)the creation, branding and distribution of a General Entertainment Channel,
whether made available through the Communications Services or any other similar
platform or distribution means not branded with the Marks, whether provided by
the Virgin Media Group or a third party, including video on demand, mobile,
broadband and interactive services; and

(ii)the creation and acquisition of TV programmes and Content to be included
within the General Entertainment Channel referred to in clause 2.1(a)(i) above,
together with the rights to package, bundle and distribute such TV programmes
and Content as part of the same and/or through the Communications Services or
any other similar platform or distribution means not branded with the Marks,
whether provided by the Virgin Media Group or a third party, including video on
demand, mobile, broadband and interactive services; and

(iii)the exploitation, sale, distribution and licensing to third parties of any
TV programmes and Content created by or on behalf of the Virgin Media Group
pursuant to clause 2.1(a)(ii) above; and

(iv)TV Management Services in relation to the Virgin 1 Channel only.

(b)on a non-exclusive basis outside the Territory, in relation to TV Management
Services in relation to the Virgin 1 Channel only, provided that:

(i)in relation to the acquisition of TV programmes from third parties outside
the Territory, the Licensee or relevant member of the Virgin Media Group shall
use all reasonable endeavours to make it clear to such third parties that the TV
programmes are being acquired for broadcast on the Virgin 1 Channel in the
Territory;

(ii)in respect of TV Management Services outside the Territory, the rights
granted hereunder do not extend to permit the use of the "Virgin 1" name in
relation to a TV Programme Service outside the Territory (and/or in relation to
UKTV) but, where TV programmes are created by or for the Virgin 1 Channel, the
Marks may be used (including on end slates) to indicate this provided that no
such TV programme shall be either broadcast, sold or distributed using the Marks
outside the Territory (other than use of the Marks in copyright notices and on
end slates to indicate that such TV programme is owned by

2

--------------------------------------------------------------------------------



and/or a production or co-production of the Licensee or relevant member of the
Virgin Media Group); and

(iii)in respect of TV Management Services where the Licensee or a member of the
Virgin Media Group is using the "Virgin 1" name in relation to the creation,
production or commissioning of a TV programme outside of the Territory
(including where the Licensee or a member of the Virgin Media Group is
commissioning a third party to produce a TV programme on its behalf or
co-producing a TV programme in association with any third party located outside
the Territory (e.g. joint funding of a TV programme with a US production company
or broadcaster)), the Licensee acknowledges that: (i) overall management and
control of the Licensee's or the relevant member of the Virgin Media Group's
business activities shall remain in the Territory; and (ii) such TV programme is
intended by the Licensee or relevant member of the Virgin Media Group for
broadcast to an audience in the Territory as part of the TV Programme Services
of the Virgin Media Group. The parties agree that the foregoing shall not
prevent the Licensee or any member of the Virgin Media Group from carrying out
creation, production and commissioning activities outside of the Territory
and/or, in the case of co-productions, from such TV programmes being broadcast
outside the Territory by, on behalf of or under licence from any co-producer
provided that no such TV programme shall be either broadcast, sold or
distributed using the Marks outside the Territory (other than use of the Marks
in copyright notices and on end slates to indicate that such TV programme is
owned by and/or a production or co-production of the Licensee or relevant member
of the Virgin Media Group).

2.2The parties acknowledge and agree that the rights granted in clause 2.1(a)
above are limited to the Territory only and that the Licensee and members of the
Virgin Media Group agree not to broadcast, or permit the broadcast of, the
Virgin 1 Channel outside the Territory (but subject always to the provisions of
clause 3.3(a) of the Virgin Media Licence).

2.3Schedule 2 Part C of the Virgin Media Licence shall be amended to include the
name "Virgin 1". The parties acknowledge that it is the current intention of the
Virgin Media Group to use the name "Virgin 1" in relation to a General
Entertainment TV Programme Service and the related activities and services set
out above save that VEL agrees that the Licensee shall be permitted to use any
other name comprising of "Virgin" (whether as a name or in the form of the
Virgin Signature) provided that such name is always used in conjunction with and
always in front of any word or words which is or are suitable to describe or
denote the TV Programme Service, such additional word or words to be approved by
VEL in advance in writing (such approval not to be unreasonably withheld,
conditioned or delayed). The parties further acknowledge that it is the
intention of the Virgin Media Group to only ever use one name in relation to the
TV Programme Service licensed under this Amendment Letter 2 and that the name
"Virgin 1" will not be used by the Virgin Media Group in relation to any of the
other Licensed Activities, save as permitted by this Amendment Letter 2, without
the prior written consent of VEL.

2.4Schedule 2 Part D of the Virgin Media Licence shall be amended to include the
following domain names:

virgin1.co.uk;
virgin1.com (on a non-exclusive basis only outside the Territory); and
virgin1.tv (subject to this name being transferred by the Virgin Media Group to
VEL and on a non-exclusive basis only outside the Territory),

and members of the Virgin Media Group shall be permitted to use the Domain Names
(as amended by this Amendment Letter 2) in relation to the Virgin 1 Channel.

3

--------------------------------------------------------------------------------






2.5It is agreed that the Virgin Media Group shall not be required to use the
Marks in the form of the name "Virgin 1" in relation to a TV Programme Service
until the Virgin Media Group at its discretion elects to do so, provided that
royalties shall be payable pursuant to clause 5 with effect from 1 October 2007.

2.6For the avoidance of doubt, all use or proposed use by the Virgin Media Group
of the Marks under the terms of this Amendment Letter 2 shall also be in
accordance with all other terms and conditions of the Virgin Media Licence (as
amended by this Amendment Letter 2) including but not limited to clause 5 of the
Virgin Media Licence, save that the parties agree that the Service Levels set
out in Schedule 3 of the Virgin Media Licence shall only apply to the extent
relevant to the Virgin 1 Channel.

2.7The provisions of clause 3.4 (a) and (b) of the Virgin Media Licence (which,
inter alia, permit VEL or a Virgin Company to own or operate up to 4 general
mixed entertainment or non-premium TV Programme Services) are not intended to be
varied or amended by this Amendment Letter 2, save that VEL and the Licensee
shall use reasonable efforts to ensure that any potential risk of confusion
between any TV Programme Service owned, operated or controlled by VEL and the
Virgin 1 Channel is minimised as far as possible.

3.     Audience Share

3.1The Licensee and/or relevant members of the Virgin Media Group shall use
reasonable endeavours to ensure that the Virgin 1 Channel achieves a minimum
audience share target of 0.6% per quarter in all multi-channel homes by 30
November 2008, as measured by BARB.

3.2The Licensee and/or relevant members of the Virgin Media Group shall use
reasonable endeavours to ensure that the Virgin 1 Channel achieves a minimum
audience share target of 0.8% per quarter in all multi-channel homes by 30
November 2009, as measured by BARB.

3.3If the minimum audience share target as set out in clause 3.2 above is not
met by 30 November 2009, the Licensee and/or relevant members of the Virgin
Media Group shall have a further period of one year in which to reach the
target. In the event of failure to meet the target by 30 November 2010, VEL
shall have the right to terminate use of the Marks for the Virgin 1 Channel by
giving 6 (six) months' notice in writing to the Licensee. In the event of such
termination, this Amendment Letter 2 shall terminate in its entirety.

4.     Marketing

4.1The Licensee and/or relevant members of the Virgin Media Group agree to carry
out marketing of the Virgin 1 Channel to a minimum value of £2,000,000 (two
million pounds) per annum (as calculated from 1 October 2007), of which
£1,000,000 (one million pounds) shall be cash expenditure on marketing
activities and the remainder of which may consist of cross promotional value
(including within the Virgin Media and/or UKTV portfolio) and on the reasonable
written request of VEL (such request not to be made more than once per annum)
shall provide VEL with such suitable documentary evidence as may be reasonably
necessary to demonstrate to VEL that such sums have been incurred.

5.     Royalties

5.1Subject to clauses 5.2 and 5.3 below, in consideration of the rights granted
under clause 2 above, the Licensee shall pay VEL a royalty the greater of:

(a)one half of one per cent (0.50%) of the Virgin 1 Revenues; or

(b)twenty five thousand pounds (£25,000),

4

--------------------------------------------------------------------------------





in respect of each Quarter. In respect of any part of a Quarter in respect of
which royalties are payable pursuant to this Amendment Letter 2, such royalties
shall be reduced pro rata in accordance with the number of days for which such
royalties are due compared with the number of days in the Quarter in question.

5.2The royalties payable pursuant to clause 5.1 shall become payable with effect
from 1 October 2007.

5.3To avoid double counting, Virgin 1 Revenues shall be deducted from the amount
of Licensed Content Revenues in calculating the royalties payable pursuant to
clause 3 of Amendment Letter 1.

5.5A worked example of the calculation of royalties payable pursuant to clause 3
of Amendment Letter 1 and this clause 5, as applied to the financial years
ending 2007 and 2008, is attached for illustrative purposes at Appendix 2.

5.6The provisions of clauses 4.2 to 4.11 and 4.14 of the Virgin Media Licence
shall be deemed to apply, mutatis mutandis, to the royalties payable under this
Amendment Letter 2.

6.     Minimum Period and Termination by Licensee

6.1The Licensee shall have the right to terminate this Amendment Letter 2 on
giving at least six months' notice in writing to VEL expiring no earlier than
the 5th anniversary of this Amendment Letter 2 (i.e. 1st October 2012) (the
"Minimum Period").

6.2Notwithstanding the provisions of clause 6.1 above, the parties agree that
there shall be no obligation on the Licensee to use the Marks in relation to
Virgin 1 Channel after the 3rd anniversary of this Amendment Letter 2 (i.e. 1st
October 2010) and the Licensee shall not be in breach of this Amendment Letter 2
in the event that the Virgin 1 Channel ceases to operate under the Marks on or
at any time after such date. Accordingly, the Licensee shall have the right to
terminate this Amendment Letter 2 during the Minimum Period on giving at least
six months' notice in writing to VEL expiring no earlier than the 3rd
anniversary of this Amendment Letter 2 (i.e. 1st October 2010) provided that, in
the event of such termination during the Minimum Period, the Licensee agrees to
pay to VEL an amount equal to the minimum royalties that would have been payable
pursuant to clause 5.1(b) of this Amendment Letter 2 for the remainder of the
Minimum Period (such amount being discounted for early payment in accordance
with the formula set out in clause 9.9 of the Virgin Media Licence).


7.     General

7.1This Amendment Letter 2 constitutes an amendment of the Virgin Media Licence
under and in accordance with the terms of clause 14.2 of the Virgin Media
Licence. All other terms of the Virgin Media Licence remain unchanged and shall
apply in respect of the rights granted under this Amendment Letter 2.

7.2The activities licensed pursuant to this Amendment Letter 2 shall be deemed
to be "Licensed Activities" pursuant to the Virgin Media Licence.

7.3This Amendment Letter 2 shall be governed by and construed in accordance with
English law. Subject to clause 14.6 of the Virgin Media Licence each of the
parties irrevocably submits to the exclusive jurisdiction of the Courts of
England.

5

--------------------------------------------------------------------------------



        Please confirm your acceptance of the terms of this Amendment Letter 2
by signing where indicated below.

/s/ GORDON MCCALLUM

--------------------------------------------------------------------------------

for and on behalf of
Virgin Enterprises Limited      
/s/ ROBERT MACKENZIE

--------------------------------------------------------------------------------

for and on behalf of
Virgin Media Limited

 
 
 

6

--------------------------------------------------------------------------------



[APPENDIXES OMITTED]

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



AMENDMENT LETTER NO.2 TO TRADE MARK LICENCE BETWEEN VIRGIN ENTERPRISES LIMITED
AND VIRGIN MEDIA LIMITED
